In an action against the City of New York and the County of Nassau to recover damages for false arrest, false imprisonment, malicious prosecution, and assault and battery, the appeal is from an order, on reargument, insofar as said order denies the motion of the County of Nassau to change the venue from Queens County to Nassau County, to sever the cause of action against the county from the cause of action against the city, to transfer the cause of action against the county to Nassau County and to require the service of an amended complaint in compliance with rules 90 and 102 of the Rules of Civil Practice. Order modified by striking therefrom the fourth ordering paragraph and by substituting therefor a provision that the motion to require the service of an amended complaint so as to render paragraphs Tenth, Sixteenth, Nineteenth, Twenty-second, Twenty-fifth, and Twenty-seventh more definite and certain be granted. As so modified, order insofar as appealed from, affirmed, without costs. The amended complaint is to be served within 10 days after the entry of the order hereon. The enumerated paragraphs of the complaint fail to conform to the requirements of rule 90 of the Rules of Civil Practice. (Clinckett v. Casseres, 205 App. Div. 710.) Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.